The appellee brought the suit against the Mineola Compress Company, a corporation, and Rash, Brin  Co., a copartnership, for the conversion of five bales of cotton. The defendants plead general denial. In a trial before the court without a jury, a judgment was entered in favor of the plaintiff. After a careful consideration of the record, we conclude that the appellants' contention should be sustained that the evidence is insufficient to support a judgment for conversion. It is fully established that the appellee has lost the five bales of cotton, but the evidence does not sufficiently show that these appellants converted it. In view of another trial, the evidence is not discussed or further set out. The judgment is reversed, and the cause remanded.